Mackintosh, J.
-Appellant was convicted of tbe violation of Laws of 1921, p. 338, cb. 111, § 1. [Bern. Comp. Stat., § 6387.] Tbe facts have been stipulated, and are to tbe effect that tbe appellant was running a motor vehicle over tbe county road between Castle Rock and Toutle, Washington, and in making such trips bad accepted passengers for transportation and received pay for carrying them; that be bad not obtained from tbe commission a certificate of public convenience and necessity, as provided by § 4 of cb. Ill, *422Laws of 1921 [Id., § 6390], nor had the appellant procured insurance on the car that he was operating.
The appellant had a contract with the United States government to carry mail between the two points named, and in executing his contract used a passenger automobile, with which he made one daily run from Castle Bock to Toutle and return. It is a stipulated fact that he had accepted passengers and freight when there was room for them in his vehicle, and on several occasions when there was no room passengers and freight were refused. It is the appellant’s contention that, under these facts, he does not come within the operation of chapter 111 for two reasons; the first being that the law applies only to common carriers operating between fixed termini; and second, that, before the act can apply to the appellant, the commission must determine, as a question of fact, that the automobile was being operated between fixed termini as a carrier.
The answer to appellant’s first contention is that it is not necessary for the vehicle owner, in order for the act of 1921 to apply to him, that he be a common carrier, as that term is technically defined. The act provides that all persons who transport persons or property for compensation over any public highway between fixed termini or on a regular route must have a license, etc., and provides certain exceptions, none of which applies to the appellant. ■ The facts show that the appellant was carrying passengers for hire, and also show that he was operating between fixed termini and on a regular route. The act plainly applies to all persons conducting such businesses as the appellant’s.
In regard to the second contention of the appellant, it may be said there is nothing in the act which provides for the commission taking any action to determine “fixed termini” or “regular routes.” ' These facts are only to be determined when an application is *423made by one desiring to operate an automobile under tbe act. Tbe operation of an automobile without a license is made a crime, and if it was necessary that there be some finding before prosecution, the act would be rendered ineffectual and could not serve the very salutary purposes for which it was enacted.
Judgment affirmed.
Parker, O. J., Bridges, Holcomb, and Mitchell, JJ., concur.